Title: To Thomas Jefferson from Samuel Betton, 24 November 1807
From: Betton, Samuel
To: Jefferson, Thomas


                        
                            Sir.
                            
                            High Street Phila. Novr. 24th. 1807.
                        
                        Knowing the satisfaction you have in receiving the product of any Foreign Climate, I make so free as to
                            forward you by Mr. Clarke a small quantity of black Rice and a small quantity of white Rice, brot. by my Son Surgeon of the
                            Ship Coromandel Captn. Davy last Spring from the City of Rangoon in the Kingdom of Ava
                        My Son was informed that the black Rice grows on high Land near the City of Ava and that it is consider’d as
                            more nutritious than the white—
                        I have already forwarded my Freinds Mr. Clarke & Morgan of New Orleans & Mr Pearce Butler a small
                            quantity of each Kind and shou’d its introduction into the Country prove of any advantage to it I shall receive much
                            satisfaction 
                  I remain with the highest consideration of respect Sir yr. very humble Servt.
                        
                            Samuel Betton
                            
                        
                    